DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 1/5/2022. Claims 1-6, 8-15, and 17-20 are currently pending. Claims 7 and 16 were cancelled. The earliest effective filing date of the present application is 6/19/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 101
Claim Rejections -35 USC §101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4.	Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-6 and 8-12 are directed toward a process (method). Claims 13-15, 17, and 18 are directed to a system (machine). Claims 19 and 20 are directed toward an non-transitory computer readable storage media (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-6, 8-15, and 17-20 are directed toward the judicial exception of an abstract idea. Independent claims 13 and 19 recites essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method of processing time activities, comprising: 
generating first and second time activities, the first and second time activities having a time stamp and a type, wherein the time stamp of the second time activity is after the time stamp of the first time activity; 
pairing the first and second time activities based on the types and time stamps of the first and second time activities; 
generating a first time interval reflecting the pairing, wherein the first time interval has an identifier and includes an interval opening field referencing an identifier of a most recent time interval chronologically prior to the first time interval; and 
retrieving a time tracking application account and updating the time tracking application account to reflect the first time interval.
The Applicant's Specification titled "TIME ACTIVITY PROCESSING" emphasizes the business need for data analysis, "Time activities are data reflecting activities that have occurred in a time tracking context. Time activities can include, for example, a timestamp, indicating an occurrence time of the activity, an identifier of a user associated with the activity, a location of the activity (e.g., location of a terminal where a user has clocked in), as well as other attributes. Examples of other attributes include a type, such as "attendant" (indicating the user's presence at, e.g., a workplace or other location) and "non-attendant" (indicating the user is absent or has left a workplace or other location). Example attendant activities include "clock-in," "break," "lunch," "short work trip," etc. Example non-attendant activities include "clock-out" and "leave" or "vacation time." By analyzing the activity types and timestamps of received time activities, pairs can be formed between time activities. A time interval can be generated for the time period bounded by the time activities of a pair. In contrast to individual time activities, which can be thought of as a snapshot in time, time intervals represent a duration, having a start and end time along with a classification (e.g., working/standard attendance, at lunch, absent, etc.). The classification can be determined, for example, from the activity types or other information associated with the time activities the time interval is formed from. Time intervals for a user can then be used to update a time tracking application to reflect the correct amount of work time, leave, etc. for the user." (Spec. [0010]-[0011]) and further emphasize the business problem for "[H]ow to process time activity data to accurately determine work or attendance status throughout a day or other time period." (Spec. [0009]). Thus, data processing of time activities to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 13, and 19 are directed to the abstract idea of processing time activities for events, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) fundamental economic principles or practices; and/or (ii) managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(11).
Applicant's claims as recited above provide a business solution of processing time activities for events. Applicant's claimed invention pertains to fundamental economic principles or practices because the limitations recite an “abstract ideas [that] embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’". See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards managing personal behavior or relationships or interactions between people because the limitations recite generating activity pairs, labeling the pairs based on past data, and updating the time tracking account, which is the managing personal behavior of tracking work hours. See MPEP §2106.04(a)(2)(I).
Dependent claims 2-6, 8-12, 14-15, 17-18 and 20 further reiterate the same abstract ideas with further embellishments, such as setting label types; labeling based upon a pattern of use; generating a display; and tracking user interactions, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 13, and 19.

Regarding Step 2A [prong 2]
Claims 1-6, 8-15, and 17-20 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 13 and 19) include the following additional elements which do not amount to a practical application:
Claim 1. A method of processing time activities, comprising: 
generating first and second time activities, the first and second time activities having a time stamp and a type, wherein the time stamp of the second time activity is after the time stamp of the first time activity; 
pairing the first and second time activities based on the types and time stamps of the first and second time activities; 
generating a first time interval reflecting the pairing, wherein the first time interval has an identifier and includes an interval opening field referencing an identifier of a most recent time interval chronologically prior to the first time interval; and 
retrieving a time tracking application account and updating the time tracking application account to reflect the first time interval.
The bolded limitations recited above in independent claim 1 (Similarly claims 13 and 19 also including a processor, computer readable storage media, and a non-transitory computer readable storage media.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of an a processor, computer readable storage media, and a non-transitory computer readable storage media which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, "With reference to FIG. 7, the computing system 700 includes one or more processing units 710, 715 and memory 720, 725. In FIG. 7, this basic configuration 730 is included within a dashed line. The processing units 710, 715 execute computer- executable instructions. A processing unit can be a general-purpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC), or any other type of processor. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. For example, FIG. 7 shows a central processing unit 710 as well as a graphics processing unit or co-processing unit 715. The tangible memory 720, 725 may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two, accessible by the processing unit(s). The memory 720, 725 stores software 780 implementing one or more innovations described herein, in the form of computer-executable instructions suitable for execution by the processing unit(s). For example, memory 720 and 725 can store time activity processor 406 of FIG. 4. (emphasis added)" (Spec. [0036]). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 13 and 19) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data processing of time activities. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for processing time activities for events and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); similarly, the current invention uses worker interactions for collection, analysis and display of time tracking on a computer. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-6, 8-12, 14-15, 17-19, and 20 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 13, and 19 respectively, for example, wherein the first and second time activities are received from a terminal device based on one or more user interactions with the terminal device; wherein the time tracking application is a web application and; further comprising modifying a graphical user interface provided by the time tracking application to reflect the first time interval, wherein the modifying comprises generating a data visualization incorporating the first time interval, but these features only serve to further limit the abstract idea of independent claims 1, 13, and 19, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.
Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.


Regarding Step 2B
Claims 1-6, 8-15, and 17-20 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 13 and 19) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A method of processing time activities, comprising: 
generating first and second time activities, the first and second time activities having a time stamp and a type, wherein the time stamp of the second time activity is after the time stamp of the first time activity; 
pairing the first and second time activities based on the types and time stamps of the first and second time activities; 
generating a first time interval reflecting the pairing, wherein the first time interval has an identifier and includes an interval opening field referencing an identifier of a most recent time interval chronologically prior to the first time interval; and 
retrieving a time tracking application account and updating the time tracking application account to reflect the first time interval..
The bolded limitations recited above in independent claim 1 (Similarly claims 13 and 19 also including a processor, computer readable storage media, and a non-transitory computer readable storage media.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a processor, computer readable storage media, and a non-transitory computer readable storage media. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 13, and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor, computer readable storage media, and a non-transitory computer readable storage media are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for computer readable storage media, and a non-transitory computer readable storage media see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-6, 8-12, 14-15, 17-18, and 20 merely recite further additional embellishments of the abstract idea of independent claims 1, 13, and 19 respectively, for example: Claims 2-9, 11-12, 14-15, 17-18, and 20 do not include additional elements; claim 10 wherein the first and second time activities are received from a terminal device based on one or more user interactions with the terminal device. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because terminal device is considered generic hardware for preforming well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a terminal device see MPEP §2106.05(d) (II) (i) discussing receiving or transmitting data over a network. 
Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 13, and 19 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-6, 8-15, and 17-20 are directed to non-statutory subject matter under 35 U.S.C. § 101.


Allowable Subject Matter over Prior Art
5.	The reason for overcoming the prior art of claims 1-6, 8-15, and 17-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (1/5/2022), Applicant argues that the nearest art, Naizi 2015/0081486 and TimeClock Plus v7 Quick Reference Guide, does not teach the amended limitations, the examiner agrees. Neither Naizi nor TimeClock Plus teach a method, system, or non-transitory computer readable media for generating activity times with time stamp and type, pairing the times based on time and types, generating time intervals based on the pairing in chronological order, and retrieving and updating the time tracking application. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant' s claimed invention.

	
Response to Arguments
6.	Applicant’s arguments, see Remarks, filed 1/5/2022, with respect to §112, §102, §103, and §101 signal per se have been fully considered and are persuasive.  The rejections of 1-6, 8-15, and 17-20 has been withdrawn. 

7.	Applicant's arguments filed 1/5/2022, with respect to §101 non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    147
    642
    media_image1.png
    Greyscale

Examiner disagrees. Applicant’s argument that the claims amount to be practical application under Prong 2 Step 2A and/or “significantly more” under Step 2B analysis is not persuasive because an improvement (how to process time activity data to accurately determine work or attendance status throughout a day or other time period) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the MPEP cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort, e.g., see [0009]-[0011] of the originally filed Specification) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. 
Applicant argues:
    PNG
    media_image1.png
    147
    642
    media_image1.png
    Greyscale

Examiner disagrees. Example 37 recites “The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.” Here, applicant is merely displaying the data on a GUI and not integrating the practical application into the GUI. Examiner maintains position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687